United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, MURRAY HILL POST )
OFFICE, New York, NY, Employer
)
__________________________________________ )
R.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1685
Issued: December 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2014 appellant filed a timely appeal from the July 17, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied his injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 9, 2014, as alleged.
FACTUAL HISTORY
On June 9, 2014 appellant, then a 44-year-old letter carrier, filed a traumatic injury claim
alleging that he was crossing an intersection that day when an emotionally disturbed man struck
him across the chest. He called the police and then called his supervisor, who arrived a few
1

5 U.S.C. § 8101 et seq.

minutes later. An ambulance was called for appellant, who had become anxious. Appellant’s
heart was racing and he had a severe headache. He was taken to a local emergency room
together with his supervisor.
OWCP notified appellant on June 13, 2014 that he should submit a report from a medical
doctor describing the work injury, providing a medical diagnosis, and explaining how the
medical condition was caused by work events. It received a patient call report dated
June 9, 2014 from the NYC system 911 provider.
In a decision dated July 17, 2014, OWCP denied appellant’s injury claim. It found that
the incident occurred as alleged, but he did not submit any medical evidence to establish a
diagnosed medical condition was causally related to the work incident. OWCP noted that it had
received an ambulance transport report, but it did not contain a diagnosis arising from the
June 9, 2014 incident.
On appeal, appellant requests coverage of his ambulance transportation to the emergency
room, as well as the medical examination and tests completed during his emergency room visit.2
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.3 An employee seeking benefits
under FECA has the burden of proof to establish the essential elements of his or her claim.
When an employee claims that he or she sustained an injury in the performance of duty, he or
she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty7 and must be supported by medical rationale explaining the

2

On appeal, appellant submitted discharge documents from the New York University Langone Medical Center.
The Board’s review of a case is limited, however, to the evidence that was before OWCP at the time of its final
decision. Evidence not before OWCP at the time it issued its decision will not be considered by the Board for the first
time on appeal. 20 C.F.R. § 501.2(c)(1).
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP accepted that the June 9, 2014 work incident occurred as alleged. The Board
finds that appellant has established a specific incident on June 9, 2014 when struck on the chest
while on his route. The question is whether this incident caused an injury.
Appellant failed to submit a narrative report from any physician explaining how the
accepted work incident caused a diagnosed medical condition. Without this rationalized medical
evidence, the record does not establish a valid case for compensation. Accordingly, the Board
finds that appellant did not meet his burden to establish that he sustained an injury in the
performance of duty on June 9, 2014. The Board will affirm OWCP’s July 17, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, appellant wants his initial medical expenses covered. He was transported by
ambulance to an emergency room shortly after the incident. Ordinarily, the employing
establishment will authorize treatment of a job-related injury by providing the employee a
properly executed Form CA-16 within four hours.9 However, a Form CA-16 authorization of
medical care was not issued in this case. Under 5 U.S.C. § 8103, however, OWCP has broad
discretion to approve unauthorized medical care which it finds necessary and reasonable in cases
of emergency or other unusual circumstances. Upon return of the case record, it shall determine
whether appellant’s ambulance transportation and initial medical care in the hospital emergency
room should be authorized pursuant to 20 C.F.R. § 10.304, which provides that in cases
involving emergencies or unusual circumstances, OWCP may authorize treatment in a manner
other than as stated in this subpart.10
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained an
injury in the performance of duty on June 9, 2014. The record lacks a well-reasoned medical
opinion on the element of causal relationship.

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989).

10

See id. at § 10.304. See also J.D., Docket No. 14-936 (issued August 8, 2014); L.B., Docket No. 10-469
(issued June 2, 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

